Railroad corporations are not bound, either at common law or by statute, to fence their roads for the benefit of trespassers, nor against any except adjoining land owners. Cornwall v. Sullivan R. R., 28 N.H. 161; Mayberry v. Concord R. R., 47 N.H. 391; Chapin v. Sullivan R. R., 39 N.H. 57; Woolson v. Northern R. R., 19 N.H. 269; Towns v. Cheshire R. R., 21 N.H. 366. The manner in which the plaintiff's oxen escaped into the field of John S. Lamprey, and thence into the field of Lewis Lamprey, and to the house of Perkins, is immaterial. The case shows the cattle upon the highway in the care of a boy nine years of age. They escaped from him upon the land of Lamprey, and, being unable to recover them, he abandoned them and returned home. The evidence clearly tends to prove that the plaintiff's oxen were wrongfully upon Lamprey's land. It was through no fault of the defendants that the cattle strayed from the highway upon the close of Lamprey, but it was from want of proper care upon the highway that they entered Lamprey's close. The obligation of the defendants to fence the line of their road extends only to owners or to persons rightfully occupying the adjoining fields, and not to trespassers.
The authorities upon this point are very numerous, a few of which are — McDonnell v. Pittsfield  N. A. R. R., 115 Mass. 564, Maynard v. B.  M. R. R., ib. 459, Eames v. Salem  Lowell R. R., 98 Mass. 560, Rust v. Low,6 Mass. 90, Lord v. Wormwood, 29 Me. 282, Jackson v. Rutland  Burlington R. R., 25 Vt. 150, 1 Redf. on Railw., ch. 20.